   Case: 1:17-md-02804-DAP Doc #: 1357 Filed: 02/11/19 1 of 3. PageID #: 38264



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



 IN RE: NATIONAL           PRESCRIPTION Case No.: 1:17-md-2804-DAP
 OPIATE LITIGATION
                                               Honorable Dan Aaron Polster
 THIS DOCUMENT RELATES TO ALL
 CASES


ORDER AMENDING CASE MANAGEMENT ORDER NO. 2 (PROTECTIVE ORDER)

         To facilitate the exchange of discovery materials in this complex matter and to

provide appropriate protections for particularly sensitive confidential information that has

been, or may be, legitimately sought in discovery in this case, Case Management Order

No. 2 is amended to add the following additional provisions:

         1.     Part II (“Definitions”) is amended to add the following additional

confidentiality designation: Highly Confidential – Attorneys’ Eyes Only Information.

"Highly Confidential – Attorneys’ Eyes Only Information" is defined herein as information

properly designated as “Highly Confidential” within the terms of Case Management Order

No. 2 and which, if disclosed, disseminated, or used by any person not enumerated in

Paragraph 3 below, creates extraordinary risk of harm, including harm to non-parties; and

infringing on the privacy interests of non-parties. Notwithstanding the right for a party to

designate information “Highly Confidential – Attorney Eyes Only Information,” nothing in

this Order requires any party to disclose information that waives any privilege, including

but not limited to, attorney-client privilege or law enforcement privilege or that requires

any party to disclose information that is protected from disclosure by law or that requires

authorization of non-parties to this litigation, such as state or U.S. Government agencies.


DC: 6929450-2
  Case: 1:17-md-02804-DAP Doc #: 1357 Filed: 02/11/19 2 of 3. PageID #: 38265



         2.    The amended definition of “Highly Confidential – Attorneys’ Eyes Only

Information” shall also include the following: Information may be designated and marked

as Highly Confidential – Attorneys’ Eyes Only Information through the procedures set

forth in Case Management Order No. 2. In designating discovery materials as Highly

Confidential – Attorneys’ Eyes Only Information, the Producing Party shall do so in good

faith consistent with the provisions of this Order, Case Management Order No. 2, and

other applicable rulings of the Court. Nothing herein shall be construed to allow for global

designations of all documents as "Highly Confidential – Attorneys’ Eyes Only.” To the

extent documents in this Litigation have already been produced as “Highly Confidential –

Attorneys’ Eyes Only,” the Producing Party shall be entitled to the protections of this

Order.

         3.    Part IV (“Access to Confidential and Highly Confidential Information”) is

amended to add the following additional use provision: In the absence of written

permission from the Producing Party or an order of the Court, any Highly Confidential –

Attorneys’ Eyes Only Information produced in accordance with the provisions of this

Protective Order shall be used solely for purposes of this Litigation) and its contents shall

not be disclosed to any person unless that person falls within at least one of the following

categories:

               a.     Outside Counsel for the parties and the attorneys, paralegals,

         stenographic, and clerical staff employed by such counsel.

               b.     Vendor agents retained by the parties or counsel for the parties,

         provided that the vendor agrees to be bound by Case Management Order No. 2

         and completes the certification contained in Exhibit A (Acknowledgment and



                                             2
  Case: 1:17-md-02804-DAP Doc #: 1357 Filed: 02/11/19 3 of 3. PageID #: 38266



       Agreement to Be Bound) to that Order);

              c.     Stenographic     employees      and   court   reporters   recording   or

       transcribing testimony in this Litigation;

              d.     The Court, any Special Master appointed by the Court, and any

       members of their staffs to whom it is necessary to disclose the information;

              e.     Formally retained independent experts and/or consultants, provided

       that the recipient agrees to be bound by Case Management Order No. 2 and

       completes the certification contained in Exhibit A (Acknowledgment and

       Agreement to Be Bound) to that Order; and

              f.     Any individual(s) who authored, prepared or previously reviewed or

       received the information.

       4.     Except as provided above, the requirements, restrictions, and procedures

set forth in Case Management Order No. 2 for information designated as “Highly

Confidential Information” shall apply to material designated as ”Highly Confidential –

Attorneys’ Eyes Only Information.”

       5.     This Protective Order shall not be construed as negating any prior

agreements among the parties concerning the non-disclosure of certain categories or

types of documents. Nor shall this Protective Order be construed as waiving any right to

assert a claim of privilege, relevance, or other grounds for not producing documents,

including but not limited to attorney-client privilege, law enforcement privilege, peer review

privilege, or any other protections under statutory or common law.


          2/11/19
Dated: ___________________                               /s/Dan Aaron Polster
                                                    ___________________________
                                                    Honorable Dan Aaron Polster
                                                    United States District Judge

                                              3
